Citation Nr: 0947841	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-24 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for Reiter's Syndrome, 
including entitlement to separate ratings for affected 
joints, rated as 40 percent disabling from February 24, 2003, 
to February 21, 2006.

2.  Entitlement to an increased rating for Reiter's Syndrome, 
including entitlement to separate ratings for affected 
joints, rated as 60 percent disabling from February 22, 2006.

3.  Entitlement to an increased rating for neurodermatitis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and February 2006 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In an April 2005 rating 
decision, the RO granted the Veteran's Reiter's Syndrome a 40 
percent disability rating effective from February 24, 2003.  
In September 2006, the Veteran testified at a hearing before 
the undersigned.  In September 2007, the Board remanded the 
appeal for additional development.  Thereafter, in an October 
2008 rating decision, the Veteran's Reiter's Syndrome was 
granted a 60 percent disability rating effective from 
February 22, 2006.

The United States Court of Appeals for Veterans Claims 
(Court) in Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 
6, 2009) (per curiam), held, in substance, that every claim 
for a higher evaluation includes a claim for a TDIU where the 
Veteran claims that his service connected disabilities 
prevents him from working.  Accordingly, because the record 
includes such claims by the Veteran, the Board has 
characterized the issues on appeal as including a TDIU claim.  

The issues of an increased rating for neurodermatitis and for 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  From February 24, 2003, the preponderance of the 
competent and credible evidence shows that Reiter's Syndrome 
adversely affects the following joints: shoulders, wrists, 
hands, fingers, hips, knees, ankles, feet, lumbar spine, and 
cervical spine. 

2.  From February 24, 2003, to February 21, 2006, the 
preponderance of the competent and credible evidence did not 
show that Reiter's Syndrome was manifested by constitutional 
manifestations with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times per year or a 
lesser number of incapacitating exacerbations over prolonged 
periods.

3.  From February 24, 2003, to February 21, 2006, the 
preponderance of the competent and credible evidence shows 
that, with taking into account the Veteran's complaints of 
pain, the range of motion of the right arm (major) was 
limited to at least midway between side and shoulder level.

4.  From February 24, 2003, to February 21, 2006, the 
preponderance of the competent and credible evidence shows 
that the Veteran's right and left wrist disabilities, left 
hip, right and left hand and fingers, right and left knee, 
and cervical spine disabilities were each manifested by 
limitation of motion and pain.

5.  From February 24, 2003, to February 21, 2006, the 
preponderance of the competent and credible evidence shows 
that the Veteran's left shoulder, right and left ankle, right 
and left foot, and lumbar spine disabilities were manifested 
by lost and/or painful motion.

6.  From February 22, 2006, to September 17, 2008, the 
preponderance of the competent and credible evidence does not 
show that Reiter's Syndrome is manifested by constitutional 
manifestations associated with active joint involvement that 
results in total incapacitation. 

7.  From February 22, 2006, to September 17, 2008, the 
preponderance of the competent and credible evidence shows 
that, with taking into account the Veteran's complaints of 
pain, the range of motion of the right arm (major) was 
limited to at least shoulder level.

8.  From February 22, 2006, to September 17, 2008, the 
preponderance of the competent and credible evidence shows, 
with taking into account the Veteran's complaints of pain, 
lost motion comparable to slight limitation of motion of the 
cervical spine.

9.  From February 22, 2006, to September 17, 2008, the 
preponderance of the competent and credible evidence shows 
that the Veteran's left wrist, right and left knee, right 
ankle disability, lumbar spine disabilities were each 
manifested by limitation of motion and pain.

10.  From February 22, 2006, to September 17, 2008, the 
preponderance of the competent and credible evidence shows 
that the Veteran's right wrist, right and left hand and 
fingers, left hip, left ankle, and right and left feet 
disabilities were manifested by lost and/or painful motion.

11.  From September 18, 2008, the preponderance of the 
competent and credible evidence does not show that Reiter's 
Syndrome is manifested by constitutional manifestations 
associated with active joint involvement that results in 
total incapacitation. 

12.  From September 18, 2008, the preponderance of the 
competent and credible evidence shows that, with taking into 
account the Veteran's complaints of pain, the range of motion 
of the right arm (major) has been limited to at least midway 
between side and shoulder level and the range of motion of 
the left arm (minor) has been limited to at least shoulder 
level.

13.  From September 18, 2008, the preponderance of the 
competent and credible evidence shows favorable ankylosis of 
four digits of the right hand (major) and four digits of the 
left hand (minor).

14.  From September 18, 2008, the preponderance of the 
competent and credible evidence shows, with taking into 
account the Veteran's complaints of pain, that extension of 
the right knee limited to 10 degrees and flexion limited to 
120 degrees.

15.  From September 18, 2008, the preponderance of the 
competent and credible evidence shows, with taking into 
account the Veteran's complaints of pain, lost motion 
comparable to moderate limitation of motion of the right and 
left ankles.

16.  From September 18, 2008, the preponderance of the 
competent and credible evidence shows, with taking into 
account the Veteran's complaints of pain, adverse 
symptomatology comparable to a moderate disability of the 
right and left foot.

17.  From September 18, 2008, the preponderance of the 
competent and credible evidence shows, with taking into 
account the Veteran's complaints of pain, lost motion 
comparable to slight limitation of motion of the lumbar 
spine.

18.  From September 18, 2008, the preponderance of the 
competent and credible evidence shows, with taking into 
account the Veteran's complaints of pain, lost motion 
comparable to slight limitation of motion of the cervical 
spine.

19.  From September 18, 2008, the preponderance of the 
competent and credible evidence shows that the Veteran's 
right and left wrist and left knee disabilities are each 
manifested by limitation of motion and pain.

20.  From September 18, 2008, the preponderance of the 
competent and credible evidence shows that the Veteran's left 
hip and right and left thumb disabilities are manifested by 
lost and/or painful motion.

21.  From February 24, 2003, the preponderance of the 
competent and credible evidence does not show that the 
Veteran's Reiter's Syndrome, acting alone, causes marked 
interference with employment or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  


CONCLUSIONS OF LAW

1.  From February 24, 2003, to February 21, 2006, the 
schedular criteria for a rating higher than 40 percent for 
Reiter's Syndrome under Diagnostic Code 5002 have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.71a, Diagnostic Code 5002 (2009).

2.  From February 24, 2003, to February 21, 2006, rather than 
rating Reiter's syndrome as an active process under 
Diagnostic Code 5002, separate ratings are assigned for all 
the joints adversely affected by Reiter's Syndrome, as 
follows below, with a resulting combined rating of 80 percent 
as of February 24, 2003.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5292 (2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5003, 5201, 5215, 5216 to 5229, 5251 to 5253, 
5260 to 5261, 5271, 5284 (2009).

3.  From February 24, 2003, to February 21, 2006, the 
criteria for a 30 percent rating for a right shoulder 
disability due to Reiter's Syndrome have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5002-5201 (2009).

4.  From February 24, 2003, to February 21, 2006, the 
criteria for separate 10 percent ratings for the right and 
left wrist, right and left hand and fingers, left hip, right 
and left knee, and cervical spine disabilities due to 
limitation of motion and pain due to Reiter's Syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5002-5003 (2009).

5.  From February 24, 2003, to February 21, 2006, the 
criteria for a collective 20 percent rating for the left 
shoulder, right and left ankle, right and left foot, and 
lumbar spine disabilities due limitation of motion and/or 
pain due to Reiter's Syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002-5003 (2009).

6.  From February 22, 2006, to September 17, 2008, the 
criteria for a schedular rating higher than 80 percent for 
Reiter's Syndrome under Diagnostic Code 5002 have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.71a, Diagnostic Code 5002 (2009).

7.  From February 22, 2006, to September 17, 2008, rather 
than rating Reiter's syndrome as an active process under 
Diagnostic Code 5002, separate ratings are assigned for all 
the joints adversely affected by Reiter's Syndrome, as 
follows below, with a resulting combined rating of 80 percent 
as of February 22, 2006.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5292 (2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5003, 5201, 5215, 5216 to 5229, 5251 to 5253, 
5260 to 5261, 5271, 5284 (2009).

8.  From February 22, 2006, to September 17, 2008, the 
criteria for a 20 percent rating for a right shoulder 
disability due to Reiter's Syndrome have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5002-5201 (2009).

9.  From February 22, 2006, to September 17, 2008, the 
criteria for a 10 percent rating for a cervical spine 
disability due to Reiter's Syndrome have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71, Diagnostic Code 5292 (2002); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002 (2009).

10.  From February 22, 2006, to September 17, 2008, the 
criteria for separate 10 percent ratings for left shoulder, 
left wrist, right and left knee, right ankle disability, and 
lumbar spine disabilities due to limitation of motion and 
pain due to Reiter's Syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5002-5003 (2009).

11.  From February 22, 2006, to September 17, 2008, the 
criteria for a collective 20 percent rating for the right 
wrist, right and left hand and fingers, left hip, left ankle, 
and right and left feet disabilities due to limitation of 
motion and/or pain due to Reiter's Syndrome have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5002-5003 (2009).

12.  From September 18, 2008, the criteria for a schedular 
rating higher than 80 percent for Reiter's Syndrome under 
Diagnostic Code 5002 have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.71a, Diagnostic Code 5002 
(2009).

13.  From September 18, 2008, rather than rating Reiter's 
syndrome as an active process under Diagnostic Code 5002, 
separate ratings are assigned for all the joints adversely 
affected by Reiter's Syndrome, as follows below, with a 
resulting combined rating of 100 percent as of September 18, 
2008.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5292 (2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5003, 5201, 
5215, 5216 to 5229, 5251 to 5253, 5260 to 5261, 5271, 5284 
(2009).

14.  From September 18, 2008, the criteria for a 30 percent 
rating for a right shoulder disability and a 20 percent 
rating for a left shoulder disability due to Reiter's 
Syndrome have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002-5201 (2009).

15.  From September 18, 2008, the criteria for a 40 percent 
rating for favorable ankylosis of four digits of the right 
hand and a 30 percent rating for favorable ankylosis of four 
digits of the left hand due to Reiter's Syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002-5221 (2009).

16.  From September 18, 2008, the criteria for a 10 percent 
rating for limitation of extension of the right knee due to 
Reiter's Syndrome have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002-5261 (2009).

17.  From September 18, 2008, the criteria for a 10 percent 
rating for limitation of motion of the right ankle and a 10 
percent rating for limitation of motion of the left ankle due 
to Reiter's Syndrome have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002-5271 (2009).

18.  From September 18, 2008, the criteria for a 10 percent 
rating for a right foot injury and a 10 percent rating for a 
left foot injury due to Reiter's Syndrome have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5002-5284 (2009).

19.  From September 18, 2008, the criteria for a 10 percent 
rating for limitation of motion of the lumbar spine due to 
Reiter's Syndrome have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002 
(2009).

20.  From September 18, 2008, the criteria for a 10 percent 
rating for limitation of motion of the cervical spine due to 
Reiter's Syndrome have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002 
(2009).

21.  From September 18, 2008, the criteria for separate 10 
percent ratings for right and left wrist and left knee 
disabilities due to limitation of motion and pain due to 
Reiter's Syndrome have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5002-5003

22.  From September 18, 2008, the criteria for a collective 
20 percent rating for the left hip and right and left thumbs 
disabilities due to limitation of motion and/or pain due to 
Reiter's Syndrome have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002-5003 (2009).

23.  From February 24, 2003, the criteria for an extra-
schedular rating for Reiter's Syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.2, 4.7, 4.40, 
4.45, 4.59 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  There are also no issues 
as to veteran status or whether he has a disability related 
to his military service.

Letters were sent to the Veteran in February 2003, December 
2004, August 2006, and August 2008.  These letters advised 
the Veteran that he needed to show his service-connected 
disability had worsened and of the types of lay and medical 
evidence he could submit to substantiate such worsening.  See 
2003 and 2004 letters.  He was also advised of the duties he 
and VA shared in developing relevant evidence, to include his 
responsibility for identifying and completing releases for 
any private treatment records he wanted VA to obtain.  See 
2003, 2004, and 2008 letters.  He was advised as to how VA 
assigns effective dates and disability ratings.  See 2006 
letter.  Although these notice letters were not all provided 
prior to initial adjudication of the claim, they were 
followed by a readjudication of the claim in the December 
2008 supplemental statement of the case.  This "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
file all identified and available post-service treatment 
records including the Veteran's records from the Fort Myers 
and Bay-Pines VA Medical Centers as well as from John C. 
Kagan, M.D.  While the record does not include the Veteran's 
treatment records from the healthcare provider the claimant 
reported practiced in Ocala, the Board finds that VA 
adjudication may go forward without another request for these 
records because while the appeal was in remand status the AMC 
asked the claimant to provide an authorization so that VA 
could request these records and he failed to reply.  Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991) (holding that "the 
duty to assist is not always a one-way street.  If a 
[V]eteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the purtative evidence.").  
The Veteran was also afforded VA examinations in March 2005 
and September 2008 which are adequate to adjudicate the 
claims because the examiners reviewed the record on appeal 
and provided sufficient information to allow the Board to 
rate the severity of the service connected disability under 
all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  
Lastly, the Board finds that the above outlined development 
fully complies with the Board's September 2007 remand 
directives regarding obtaining missing identified treatment 
records and thereafter obtaining an examination of the 
claimant and therefore another remand to finish this required 
development is not required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his Reiter's Syndrome is more 
severe than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Most recently, an April 2005 rating decision granted a 40 
percent rating for the Veteran's Reiter's Syndrome effective 
from February 24, 2003, and an October 2008 rating decision 
granted a 60 percent rating for his Reiter's Syndrome 
effective from February 22, 2006.  Both decisions rated the 
Veteran's Reiter's Syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (rheumatoid arthritis).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, the following 
ratings apply when the arthritis is an active process.  A 40 
percent evaluation is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A 60 
percent evaluation applies where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year, or a lesser number over prolonged 
periods.  Finally, a 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating. 

When the arthritis is not an active process, Diagnostic Code 
5002 also provides ratings for chronic residuals such as 
limitation of motion or ankylosis, favorable or unfavorable.  
In those cases, the disability is rated under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  It is noted 
that limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Ratings for an active arthritic process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis; rather, the higher evaluation should be assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Therefore, the 
Board must evaluate the Veteran's claim under a rating for an 
active process and based on chronic residuals, in order to 
determine which method of rating the disability will result 
in the higher evaluation.

In this regard, the Board finds that from February 24, 2003, 
that the preponderance of the competent and credible evidence 
shows that Reiter's Syndrome adversely affects the following 
joints: shoulders, wrists, hands, fingers, hips, knees, 
ankles, feet, lumbar spine, and cervical spine.  See VA 
examinations dated in March 2005 and September 2008; also see 
VA treatment records dated in May 2003, February 2004, April 
2004, and January 2005; also see Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  Therefore, the below adjudication will 
consider whether the Veteran meets the criteria for an 
increased rating for each time period involved based on the 
ratings assigned to these joints as chronic residuals of his 
Reiter's Syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5002.

Moreover, the Court in Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), stated that "when it is not 
possible to separate the effects of the [service-connected 
condition and the non-service-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Accordingly, given the September 
2008 VA examiner's statements regarding it not being possible 
to distinguish between which adverse symptomatology in these 
joints was caused by Reiter's Syndrome and other disease 
processes such as arthritis, the Board will analyze the 
severity of the Veteran's adverse symptomatology as if all 
limitation of motion in these joints was caused by his 
service connected Reiter's Syndrome.

Next, the Board notes that Diagnostic Code 5003 provides that 
X-ray evidence of degenerative arthritis with involvement of 
2 or more minor joint groups warrants a 10 percent evaluation 
and with X-ray evidence of degenerative arthritis with 
involvement of 2 or more minor joint groups with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a (2009).

As to the shoulders, Diagnostic Code 5201 provides that 
limitation of motion of the major and minor arm at shoulder 
level warrants a 20 percent evaluation; limitation of motion 
of the arm midway between side and shoulder level warrants a 
20 percent evaluation (minor) and 30 percent evaluation 
(major); and limitation of motion of the arm to 25 degrees 
from side warrants a 30 percent evaluation (minor) and 40 
percent evaluation (major).  38 C.F.R. § 4.71a (2009).  
Normal shoulder motion is flexion to 180 degrees, abduction 
to 180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2009).

As to the wrists, Diagnostic Code 5215 provides a 10 percent 
rating for the major and minor hand if palmar flexion is 
limited in line with forearm or dorsiflexion is less than 15 
degrees.  38 C.F.R. § 4.71a (2009).  Normal range of motion 
of the wrist is dorsiflexion from 0 to 70 degrees, palmar 
flexion 0 to 80 degrees, ulnar deviation 0 to 45 degrees, and 
radial deviation 0 to 20 degrees.  See 38 C.F.R. § 4.71a, 
Plate I (2009).  

As to the hands and fingers, Diagnostic Code 5216 provides a 
60 percent rating for unfavorable ankylosis of five digits of 
the major hand and a 50 percent rating for unfavorable 
ankylosis of five digits of the minor hand.  38 C.F.R. 
§ 4.71a (2009).

As to unfavorable ankylosis of four digits of the hand, 
Diagnostic Code 5217 provides that it is rated as follows: 
index, long, ring, and little fingers warrants a 50 percent 
rating in the major hand and a 40 percent rating in the minor 
hand and thumb and any three fingers warrants a 60 percent 
rating in the major hand and a 50 percent rating in the minor 
hand.  38 C.F.R. § 4.71a (2009).

As to unfavorable ankylosis of three digits of the hand, 
Diagnostic Code 5218 provides that it is rated as follows: 
long, ring, and little fingers warrants a 30 percent rating 
in the major hand and a 20 percent rating in the minor hand; 
index, long, and ring or index, long, and little fingers, or 
index, ring, and little fingers warrants a 40 percent rating 
in the major hand and a 30 percent rating in the minor hand; 
and thumb and any two fingers warrants a 50 percent rating in 
the major hand and a 40 percent rating in the minor hand.  
38 C.F.R. § 4.71a (2009).

As to unfavorable ankylosis of two digits of the hand, 
Diagnostic Code 5219 provides that it is rated as follows: 
long and ring or long and little or index and little warrants 
a 20 percent rating in the major and minor hand; index and 
long or index and ring or index and little warrants a 30 
percent rating in the major hand and a 20 percent rating in 
the minor hand; and thumb and any finger warrants a 40 
percent rating in the major hand and a 30 percent rating in 
the minor hand.  38 C.F.R. § 4.71a (2009).

As to favorable ankylosis of five digits of the hand, 
Diagnostic Code 5220 provides a 50 percent rating for the 
major hand and a 40 percent rating for the minor hand.  
38 C.F.R. § 4.71a (2009).

As to favorable ankylosis of four digits of the hand, 
Diagnostic Code 5221 provides that it is rated as follows: 
index, long, ring, and little fingers warrants a 40 percent 
rating in the major hand and a 30 percent rating in the minor 
hand and thumb and any three fingers warrants a 50 percent 
rating in the major hand and a 40 percent rating in the minor 
hand.  38 C.F.R. § 4.71a (2009).

As to favorable ankylosis of three digits of the hand, 
Diagnostic Code 5222 provides that it is rated as follows: 
long, ring, and little fingers warrants a 20 percent rating 
in the major and minor hand; index, long, and ring or index, 
long, and little fingers, or index, ring, and little fingers 
warrants a 30 percent rating in the major hand and a 20 
percent rating in the minor hand; and thumb and any two 
fingers warrants a 40 percent rating in the major hand and a 
30 percent rating in the minor hand.  38 C.F.R. § 4.71a 
(2009).

As to favorable ankylosis of two digits of the hand, 
Diagnostic Code 5223 provides that it is rated as follows: 
long and ring or long and little or index and little warrants 
a 10 percent rating in the major and minor hand; index and 
long or index and ring or index and little warrants a 20 
percent rating in the major and minor hands; and thumb and 
any finger warrants a 30 percent rating in the major hand and 
a 20 percent rating in the minor hand.  38 C.F.R. § 4.71a 
(2009).

As to ankylosis of the thumb, Diagnostic Code 5224 provides a 
10 percent rating for favorable ankylosis of the thumb in the 
major and minor hands and a 20 percent rating for unfavorable 
ankylosis of the thumb in the major and minor hand.  
38 C.F.R. § 4.71a (2009).

As to ankylosis of the index finger, Diagnostic Code 5225 
provides a 10 percent rating for favorable and unfavorable 
ankylosis of the index finger in the major and minor hand.  
38 C.F.R. § 4.71a (2009).

As to ankylosis of the long finger, Diagnostic Code 5226 
provides a 10 percent rating for favorable and unfavorable 
ankylosis of the long finger in the major and minor hand.  
38 C.F.R. § 4.71a (2009).

As to ankylosis of the ring or little index fingers, 
Diagnostic Code 5227 provides a non compensable rating for 
favorable and unfavorable ankylosis of the ring or little 
index fingers in the major and minor hand.  38 C.F.R. § 4.71a 
(2009).

As to limitation of motion of the thumb, Diagnostic Code 5228 
provides that limitation of motion of the thumb in the major 
or minor hand warrants a 10 percent rating if the Veteran has 
a gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers and warrants a 20 percent rating if the Veteran has a 
gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a (2009).

As to limitation of motion of the index or long finger, 
Diagnostic Code 5229 provides that limitation of motion of 
the index or long finger in the major or minor hand warrants 
a 10 percent rating if the Veteran has a gap of one inch (2.5 
cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a (2009).

Note 1 to 38 C.F.R. § 4.71a, provide that zero degrees of 
flexion for the long, ring, and little fingers represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal joint (MCP) and proximal interphalangeal 
joint (PIP) joints flexed to 30 degrees, and the thumb 
abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be in 
favorable position.

Note 2 to 38 C.F.R. § 4.71a, provides that when two or more 
digits of the same hand are affected by any combination of 
amputation, ankylosis, or limitation of motion that is not 
otherwise specified in the rating schedule, the evaluation 
level assigned will be that which best represents the overall 
disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher 
level of evaluation when the level of disability is equally 
balanced between one level and the next higher level.

As to the definition of favorable and unfavorable ankylosis, 
Note 2 to 38 C.F.R. § 4.71a, provides that when evaluating 
ankylosis of the index, long, ring, and little fingers, if 
both the MCP and PIP joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, the disability will be evaluated as 
amputation without metacarpal resection, at PIP joint or 
proximal thereto.  If both the MCP and PIP joints of a digit 
are ankylosed, the disability will be evaluated as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.  If only the MCP or PIP joint 
is ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, the disability will be evaluated as unfavorable 
ankylosis.  If only the MCP or PIP joint is ankylosed, and 
there is a gap of two inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis. 

As to the hips, Diagnostic Code 5251 provides a 10 percent 
rating if extension of the thigh is limited to 5 degrees.  
38 C.F.R. § 4.71a (2009).  Normal range of the hip is flexion 
to 125 degrees and abduction to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2009).  

Also Diagnostic Code 5252 provides a 10 percent rating if 
flexion of the thigh is limited to 45 degrees, a 20 percent 
rating if flexion of the thigh is limited to 35 degrees, a 30 
percent rating if flexion of the thigh is limited to 20 
degrees, and a 40 percent rating if flexion of the thigh is 
limited to 10 degrees.  38 C.F.R. § 4.71a (2009).

Moreover, Diagnostic Code 5253 provides a 10 percent rating 
for limitation of rotation of the thigh - cannot toe-out more 
than 15 degrees; a 10 percent rating for limitation of 
adduction of the thigh - cannot cross legs; and a 20 rating 
for limitation of abduction- motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a (2009).

As to the knees, under Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order and if flexion of the knee is limited to 30 degrees a 
20 percent rating is in order.  38 C.F.R. § 4.71a (2009).

Under Diagnostic Code 5261, if extension of the knee is 
limited to 10 degrees a 10 percent rating is in order and if 
extension of the knee is limited to 15 degrees a 20 percent 
rating is in order.  38 C.F.R. § 4.71a (2009).

In this regard, VA General Counsel has also held that 
separate ratings may be assigned in cases where a service-
connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260, and a 
compensable limitation of extension under Diagnostic 
Code 5261 provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion was a 
finding that a limitation in planes of movement were each 
compensable.  Id.

As to the ankles, Diagnostic Code 5271 provides that moderate 
limitation of motion of either ankle warrants a 10 percent 
evaluation and marked limitation of motion of either ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a (2009).

As to the feet, Diagnostic Code 5284 provides a 10 percent 
evaluation for a moderate foot injury and a 20 percent 
evaluation for a moderately severe foot injury.  38 C.F.R. § 
4.71a (2009).

As to the lumbar and cervical spines, the Board notes that 
since the Veteran filed his claim for an increased rating in 
February 2003, there have been a number of changes in the 
criteria for rating musculoskeletal disabilities under 
38 C.F.R. § 4.71a.  The new criteria for rating all other 
back disorders except intervertebral disc syndrome became 
effective September 26, 2003, and these changes renumbered 
Diagnostic Code 5293 (intervertebral disc syndrome) as 
Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 
2003).  69 Fed. Reg. 32449 (June 10, 2004) corrected a 
clerical error in the Federal Register publication of 
August 27, 2003.  

Given the change in law, while VA may consider the old 
criteria for rating all other back disorders for the entire 
period during which the appeal has been pending, it may only 
consider the new criteria for rating all other back disorders 
from September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

For the entire period during which the appeal has been 
pending, old Diagnostic Code 5290 provided a 10 percent 
rating for slight limitation of motion of the cervical spine, 
a 20 percent rating for moderate limitation of motion of the 
cervical spine, and a 30 percent rating for severe limitation 
of motion of the cervical spine.  38 C.F.R. § 4.71a (2002).  
Similarly, old Diagnostic Code 5292 provided a 10 percent 
rating for slight limitation of motion of the lumbar spine, a 
20 percent rating for moderate limitation of motion of the 
lumbar spine, and a 30 percent rating for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a (2002). 

From September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine provides a 10 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is provided for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is provided for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  And, a 40 percent rating is 
provided for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2009).

Next, the Board notes that when evaluating loss in range of 
motion, consideration is given to the degree of functional 
loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(38 C.F.R. § 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.

Ankylosis

Initially, the Board notes that while Diagnostic Code 5003 
also allows rating the affected joints based on ankylosis 
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992)), a review of the 
record on appeal does not reveal a diagnosis of ankylosis of 
the shoulders, wrists, hands, hips, knees, ankles, feet, 
lumbar spine, and/or cervical spine except for the fingers 
and only for the post-Separation 18, 2008, time period.  
Therefore, because in the absence of ankylosis the Board may 
not rate a service-connected disability as ankylosis, the 
below discussion will not discuss the rating criteria for 
ankylosis when discussing these joints except as it relates 
to the post-Separation 18, 2008, time period for the fingers.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  This is true from 
February 24, 2003, and therefore consideration of staged 
ratings is not required.  Hart, supra.  

From February 24, 2003, to February 21, 2006

Diagnostic Code 5002

As to whether the Veteran is entitled to a rating in excess 
of 40 percent for Reiter's Syndrome from February 24, 2003, 
to February 21, 2006, the Board notes that the record for 
this time period is negative for evidence of weight loss and 
anemia productive of severe impairment of health.  In fact, 
the record is negative for any evidence of anemia and the 
Veteran's weight appears to have been stable and/or increased 
during this time period with it at 224 pounds in 2004 (see VA 
treatment record dated in February 2004) 223 and 227 pounds 
in 2005 (see VA treatment records dated in January 2005 and 
November 2005) and 237, 244, 247, and 224 pounds in 2006 (see 
VA treatment records dated in February 2006, June 2006, July 
2006, and October 2006).  Moreover, the record, including the 
March 2005 VA examination report, is negative for any 
evidence of severely incapacitating exacerbations occurring 
during this time.  Therefore, an increased rating is not 
warranted under Diagnostic Code 5002.  This is true from 
February 24, 2003, to February 21, 2006, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.

Given the fact that the Veteran is not entitled to a rating 
in excess of 40 percent for Reiter's Syndrome under 
Diagnostic Code 5002 for the period from February 24, 2003, 
to February 21, 2006, the Board will next consider whether he 
is entitled to such an increase when it rates each of his 
affected joints separately.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.

The Shoulders

As to the shoulders, treatment records note the Veteran's 
periodic complaints of shoulder pain and lost motion.  

However, as to the left shoulder, the record for this time 
period does not include any range of motion studies.  
Therefore, because the record does not include any objective 
evidence that the range of motion of the left shoulder was 
limited to at least shoulder level, even taking into account 
his complaints of pain as per the Court's holding in DeLuca, 
supra, a compensable rating is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  This is true from February 
24, 2003, to February 21, 2006, and therefore consideration 
of staged ratings is not required.  Hart, supra.

As to the right shoulder, in August 2004 Dr. Kagan opined 
that the right shoulder had 90 degrees of flexion and in 
September 2004 he opined that the right shoulder had full 
flexion but moderately restricted rotation.  Thereafter, the 
March 2005 VA examiner opined that, taking into account the 
Veteran's complaints of pain, the right shoulder had 60 
degrees of flexion, 60 degrees of abduction, and 90 degrees 
of rotation.  (Normal shoulder motion is flexion to 180 
degrees, abduction to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I (2009))  It was also opined that, while he 
had additional pain and weakness with use, he did not have 
additional limitation of motion.  Subsequently, a January 
2006 VA treatment record reported that right shoulder 
abduction was to 45 degrees.  These opinions are not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

Accordingly, since the Veteran is right handed (see VA 
examination dated in September 2008) and range of motion 
studies show that, taking into account his complaints of 
pain, his major extremity's motion was limited to only midway 
between side and shoulder level (i.e., 60 and 45 degrees of 
abduction), the Board finds that he met the criteria for a 30 
percent rating for his right shoulder disability for this 
time period, but no higher, because the record is negative of 
evidence of motion of the arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  This is true from 
February 24, 2003, to February 21, 2006, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.  

The Wrists

As to the wrists, treatment records generally note the 
Veteran's periodic complaints of wrist pain as well as 
include periodic notations regarding lost range of motion 
without noting which wrist was having problems.  Moreover, a 
January 2006 VA treatment record reported that the Veteran 
had inflammatory wrist changes with slight synovial 
hypertrophy.  

As to the right wrist, the March 2005 VA examiner opined that 
the range of motion of the right wrist was essentially 
normal.  This opinion is not contradicted by any other 
medical opinion of record.  See Colvin, supra.  In fact, the 
record did not include any other range of motion studies for 
the right wrist. 

Therefore, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra, the objective evidence of record did not show that 
palmar flexion was limited in line with forearm or 
dorsiflexion was less than 15 degrees, a compensable rating 
is not warranted for the right wrist under 38 C.F.R. § 4.71a, 
5215.  This is true from February 24, 2003, to February 21, 
2006, and therefore consideration of staged ratings is not 
required.  Hart, supra.   

As to the left wrist, the March 2005 VA examiner opined that, 
taking into account the Veteran's complaints of pain, it had 
10 degrees of flexion and 45 degrees of extension 
(dorsiflexion - see 38 C.F.R. § 4.71, Plate I).  It was also 
opined that while he had additional pain and weakness with 
use, he did not have additional limitation of motion.  This 
opinion is not contradicted by any other medical opinion of 
record.  See Colvin, supra.  While a subsequent January 2006 
VA treatment record reported that the Veteran had limitation 
of motion in the left wrist, the degree of lost motion was 
not quantified.  

Accordingly, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra, the objective evidence of record did not show that 
palmar flexion was limited in line with forearm or 
dorsiflexion was less than 15 degrees, a compensable rating 
is not warranted for the left wrist under 38 C.F.R. § 4.71a, 
5215.  This is true from February 24, 2003, to February 21, 
2006, and therefore consideration of staged ratings is not 
required.  Hart, supra.   

The Hands & Fingers

As to the hands and fingers, treatment records note the 
Veteran's periodic complaints of hand and/or finger pain, 
tenderness, and/or swelling.  Specifically, a May 2003 VA 
treatment record reported that the Veteran had mild 
synovitis.  Thereafter, a December 2003 treatment record from 
Dr. Kagan noted decreased range of motion in the right thumb.  
Subsequently, a February 2004 VA treatment record reported 
that he had swelling in the second and third fingers in the 
right hand and the second finger in the left hand.  
Furthermore, a March 2004 VA treatment record also documented 
problems with pain and swelling in the hands.  

However, the record for this time period does not include 
range of motion studies for the Veteran's thumbs, index 
fingers, or long fingers.  Therefore, even taking into 
account his complaints of pain as per the Court's holding in 
DeLuca, supra, because the record does not include any 
objective evidence that either thumb has at least a one inch 
gap between the thumb pad and the fingers or that either 
index or long finger has at least a one inch gap between the 
fingertip and the proximal transverse crease of the palm, a 
compensable rating is not warranted for either hand or any 
finger under 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229.  
This is true from February 24, 2003, to February 21, 2006, 
and therefore consideration of staged ratings is not 
required.  Hart, supra. 

The Hips

As to the right hip, the Board notes that the Veteran has a 
separate 30 percent rating for a total hip replacement under 
38 C.F.R. § 4.71a, Diagnostic Code 5054 (2009), effective 
from February 24, 2003.  Therefore, it would violate the rule 
against pyramiding to consider a separate rating for the 
right hip when deciding if the Veteran meets the criteria for 
an increased rating under Diagnostic Code 5002.  38 C.F.R. 
§ 4.14 (2009).

As to the left hip, treatment records from Dr. Kagan dated in 
December 2002 and December 2003 noted the Veteran's 
complaints of hip pain without specifying which hip was 
painful.  In addition, the only range of motion study found 
in the record for this time period is found in Dr. Kagan's 
December 2002 treatment records and at that time he reported 
that the hips had full range of motion.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin, supra.

Accordingly, as to the left hip, because the record does not 
include any objective evidence that extension of the thigh is 
limited to 5 degrees; flexion of the thigh is limited to 45 
degrees; limitation of rotation - cannot toe-out more than 15 
degrees; limitation of adduction - cannot cross legs; or 
limitation of abduction- motion lost beyond 10 degrees even 
taking into account his complaints of pain as per the Court's 
holding in DeLuca, supra, a compensable rating is not 
warranted for the left hip under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, or 5253.  This is true from 
February 24, 2003, to February 21, 2006, and therefore 
consideration of staged ratings is not required.  Hart, 
supra. 

The Knees

As to the knees, treatment records note the Veteran's 
periodic complaints of knee pain as well as include periodic 
notations regarding lost range of motion.  Moreover, a 
January 2005 treatment record from Dr. Kagan noted a problem 
with left knee effusion.  However, Dr. Kagan also reported in 
January 2005 that the left knee had full range of motion.  
Moreover, the March 2005 VA examiner opined that, taking into 
account the Veteran's complaints of pain, the range of motion 
of the right knee was 0 to 110 degrees and the range of 
motion of the left knee was 0 to 130 degrees.  It was also 
opined that while he had additional pain and weakness with 
use, he did not have additional limitation of motion.  These 
opinions are not contradicted by any other medical opinion of 
record.  See Colvin, supra.

Accordingly, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra, the objective evidence of record did not show that 
flexion of either the knee was limited to 45 degrees or 
extension of either knee was limited to 10 degrees, 
compensable ratings for lost flexion or extension or separate 
ratings for both lost flexion and extension is not warranted 
under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a; 
VAOPGCPREC 9-2004.  This is true from February 24, 2003, to 
February 21, 2006, and therefore consideration of staged 
ratings is not required.  Hart, supra. 

The Ankles

As to the ankles, while treatment records noted the Veteran's 
periodic complaints of ankle pain, the record for this time 
period is negative for range of motion studies.

Accordingly, as to the right and left ankle, because the 
record does not include objective evidence of at least 
moderate limitation of motion of either ankle even taking 
into account his complaints of pain as per the Court's 
holding in DeLuca, supra, a compensable rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
This is true from February 24, 2003, to February 21, 2006, 
and therefore consideration of staged ratings is not 
required.  Hart, supra. 

The Feet

As to the feet, the Board notes that the record for this time 
period is negative for complaints, diagnoses, or treatment 
for the feet.  

Accordingly, because the record does not include any 
objective evidence of at least a moderate foot injury, a 
compensable rating is not warranted for either the right or 
left foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284 even 
taking into account his complaints of pain as per the Court's 
holding in DeLuca, supra.  This is true from February 24, 
2003, to February 21, 2006, and therefore consideration of 
staged ratings is not required.  Hart, supra. 

The Lumbar & Cervical Spines

As to the lumbar spine from February 24, 2003, to 
February 21, 2006, under old Diagnostic Code 5292 and from 
September 26, 2003, to February 21, 2006, under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
Board notes that the record for this time period is negative 
for complaints, diagnoses, or treatment for the lumbar spine 
including range of motion studies.  

Accordingly, because the record from February 24, 2003, to 
February 21, 2006, does not include any objective evidence of 
at least slight limitation of motion of the lumbar spine or 
from September 26, 2003, to February 21, 2006, does not 
include any objective evidence of forward flexion of the 
thoracolumbar spine not greater than 85 degrees, the combined 
range of motion of the thoracolumbar spine not greater than 
235 degrees, or muscle spasm, guarding, or localized 
tenderness, even taking into account his complaints of pain 
as per the Court's holding in DeLuca, supra, a compensable 
rating is not warranted for the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002) or 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2009).  This is true from February 24, 
2003, to February 21, 2006, and therefore consideration of 
staged ratings is not required.  Hart, supra. 

As to the cervical spine from February 24, 2003, to 
February 21, 2006, under old Diagnostic Code 5290 and from 
September 26, 2003, to February 21, 2006, under the General 
Rating Formula for Diseases and Injuries of the Spine, a May 
2003 VA treatment record noted the Veteran's complaints of 
neck pain with limitation of motion without quantifying the 
degree of lost motion.  Thereafter, a February 2004 VA 
treatment record also noted his complaints of neck pain.  
Subsequently, a September 2004 treatment record from Dr. Dr. 
Kagan both noted his complaints of neck pain and included the 
opinion that he had full range of motion of the cervical 
spine.  

Accordingly, because the record from February 24, 2003, to 
February 21, 2006, does not include any objective evidence of 
at least slight limitation of motion of the cervical spine or 
from September 26, 2003, to February 21, 2006, does not 
include any objective evidence of forward flexion of the 
cervical spine not greater than 40 degrees, the combined 
range of motion of the cervical spine greater not greater 
than 335 degrees, or muscle spasm, guarding, or localized 
tenderness, even taking into account his complaints of pain 
as per the Court's holding in DeLuca, supra, a compensable 
rating is not warranted for the cervical spine under 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002) or 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2009).  This is true from 
February 24, 2003, to February 21, 2006, and therefore 
consideration of staged ratings is not required.  Hart, 
supra. 

Lastly, the Board finds that neither the Veteran's adverse 
lumbar nor cervical spine symptomatology are ratable as 
intervertebral disc syndrome under the General Rating Formula 
for Diseases and Injuries of the Spine because the record is 
negative for intervertebral disc syndrome.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002) or 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  This is true from February 24, 
2003, to February 21, 2006, and therefore consideration of 
staged ratings is not required.  Hart, supra. 

38 C.F.R. § 4.71a, Diagnostic Code 5003

Lastly, the Board notes that the record on appeal showed that 
the Veteran did not have sufficient limitation of motion of 
the left shoulder, right and left wrist, right and left hand 
and fingers, left hip, right and left knee, right and left 
ankle, right and left foot, lumbar spine, and cervical spine 
to qualify for compensable ratings under the appropriate 
Diagnostic Codes related to rating these joints.  

Nonetheless, when considering the non compensable levels of 
limitation of motion as well as taking into account his 
complaints of pain as per the Court's holding in DeLuca, 
supra, along with the objective evidence of that pain as 
outlined above (see 38 C.F.R. §§ 4.40, 4.45 (2009)), the 
Board finds that each of the following major joints and/or 
group of minor joints warrants separate 10 percent ratings 
under Diagnostic Code 5003- right and left wrist; right and 
left hand and fingers; left hip; right and left knee; and the 
cervical spine.  38 C.F.R. § 4.71a.  This is true from 
February 24, 2003, to February 21, 2006, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.  

The Board also finds that given the objective complaints of 
pain without subjective manifestations outlined above (see 
38 C.F.R. §§ 4.40, 4.45) that the left shoulder, right and 
left ankle, right and left foot, and lumbar spine warrant a 
single 20 percent rating under Diagnostic Code 5003.  
38 C.F.R. § 4.71a.  This is true from February 24, 2003, to 
February 21, 2006, and therefore consideration of staged 
ratings is not required.  Hart, supra.  

The Combined Rating Under 38 C.F.R. § 4.25

In summary, the Board finds that when rated separately, the 
Veteran was entitled to:
*	a 30 percent rating for his right shoulder under 
Diagnostic Code 5201 due to limitation of motion and 
pain; 
*	a 10 percent rating for his right wrist under Diagnostic 
Code 5003 due to limitation of motion and pain;
*	a 10 percent rating for his left wrist under Diagnostic 
Code 5003 due to limitation of motion and pain;
*	a 10 percent rating for his right hand and fingers under 
Diagnostic Code 5003 due to limitation of motion and 
pain;
*	a 10 percent rating for his left hand and fingers under 
Diagnostic Code 5003 due to limitation of motion and 
pain;
*	a 10 percent rating for his left hip under Diagnostic 
Code 5003 due to limitation of motion and pain;
*	a 10 percent rating for his right knee under Diagnostic 
Code 5003 due to limitation of motion and pain;
*	a 10 percent rating for his left knee under Diagnostic 
Code 5003 due to limitation of motion and pain;
*	a 10 percent rating for his cervical spine under 
Diagnostic Code 5003 due to limitation of motion and 
pain; and 
*	a collective 20 percent rating for his left shoulder, 
left hip, right and left ankles, right and left foot, 
and lumbar spine disabilities under Diagnostic Code 5003 
due to limitation of motion and/or pain.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2009).  The combined total is not reached by 
merely adding the individual ratings together.  The combined 
rating results from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  To use Table I under 38 C.F.R. § 4.25, the 
disabilities will first be arranged in the exact order of 
their severity, beginning with the greatest disability and 
then combined with use of Table I. For example, if there are 
two disabilities, the degree of one disability will be read 
in the left column and the degree of the other in the top 
row, whichever is appropriate.  The figures appearing in the 
space where the column and row intersect will represent the 
combined value of the two. This combined value will then be 
converted to the nearest number divisible by 10, and combined 
values ending in 5 will be adjusted upward.

If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
described above for two disabilities.  The combined value, 
exactly as found in Table I, will then be combined with the 
degree of the third disability (in order of severity).  The 
same procedure will be employed when there are four or more 
disabilities.  See 38 C.F.R. § 4.25.

With application of 38 C.F.R. § 4.25 to the above ratings for 
the shoulders, wrists, hands, fingers, hips, knees, ankles, 
feet, lumbar spine, and cervical spine, the Veteran's 
combined disability rating is 77 percent.  Applying the 
38 C.F.R. § 4.26 (2009) bilateral factor, 7.7 percent is 
added to this value, resulting in a combined rating of 84.7 
percent, which is rounded down to 80 percent.  

Therefore, the Board will assign the Veteran separate ratings 
for the chronic residuals of his Reiter's Syndrome based on 
each affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  This is true from February 24, 2003, to 
February 21, 2006, and therefore consideration of staged 
ratings is not required.  Hart, supra.  

From February 22, 2006 to September 17, 2008

Diagnostic Code 5002

As to whether the Veteran is entitled to a rating in excess 
of 80 percent for Reiter's Syndrome from February 22, 2006, 
to September 17, 2008, the Board notes that the record is 
negative for evidence of constitutional manifestations 
associated with active joint involvement which are totally 
incapacitating.  Therefore, an increased rating is not 
warranted under Diagnostic Code 5002.  This is true from 
February 22, 2006, to September 17, 2008, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.

Given the fact that the Veteran is not entitled to a rating 
in excess of 80 percent for Reiter's Syndrome under 
Diagnostic Code 5002 for the period from February 22, 2006, 
to September 17, 2008, the Board will next consider whether 
he is entitled to such an increase when it rates each of his 
affected joints separately.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.

The Shoulders

As to the shoulders, treatment records note the Veteran's 
periodic complaints of shoulder pain and/or lost motion 
without specifying which shoulder or quantifying the amount 
of lost motion.

Specifically, as to the left shoulder, a February 2006 VA 
treatment record reported that abduction was to 120 degrees 
and July 2006 and February 2007 VA treatment records reported 
that abduction was to 145 degrees.  (Normal shoulder motion 
is flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71a, Plate I)  These opinions are not 
contradicted by any other medical opinion of record.  See 
Colvin, supra.  

Because the Veteran is right handed and because the left 
shoulder (minor) motion is not limited to at least shoulder 
level (i.e., 90 degrees of abduction) even when taking into 
account his complaints of pain as per the Court's holding in 
DeLuca, supra, the Board finds that he does not meet the 
criteria for a compensable, 20 percent rating, for his 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  This 
is true from February 22, 2006, to September 17, 2008, and 
therefore consideration of staged ratings is not required.  
Hart, supra.

As to the right shoulder, the February 2006, July 2006, and 
February 2007 VA treatment records reported that abduction 
was to 90 degrees.  Moreover, Dr. Kagan opined that, while 
the right shoulder was painful, it had 90 degrees of motion.  
These opinions are not contradicted by any other medical 
opinion of record.  See Colvin, supra.

Accordingly, since the Veteran is right handed and range of 
motion studies show that taking into account his complaints 
of pain his major extremity's motion is limited to shoulder 
level (i.e., 90 degrees of abduction), the Board finds that 
he meets the criteria for a 20 percent rating for his right 
shoulder disability, but no higher, because the record is 
negative of evidence of motion of the arm limited to midway 
between side and shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  This is true from February 22, 2006, 
to September 17, 2008, and therefore consideration of staged 
ratings is not required.  Hart, supra.




The Wrists

As to the left wrist, February 2006 and July 2006 VA 
treatment records noted that the left wrist was swollen and 
tender with reduced range of motion.  Moreover, the February 
2006 VA treatment record also reported that the left wrist 
had 10 degrees of flexion and 20 degrees of extension 
(dorsiflexion - see 38 C.F.R. § 4.71, Plate I).   These 
opinions are not contradicted by any other medical opinion of 
record.  See Colvin, supra.  

Accordingly, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra, the objective evidence of record does not show that 
palmar flexion is limited in line with forearm or that 
dorsiflexion is less than 15 degrees, a compensable rating is 
not warranted for the left wrist under 38 C.F.R. § 4.71a, 
5215.  This is true from February 22, 2006, to September 17, 
2008, and therefore consideration of staged ratings is not 
required.  Hart, supra.

As to the right wrist, the record for this time period did 
not include any range of motion studies.  Accordingly, 
because even taking into account the Veteran's complaints of 
pain as per the Court's holding in DeLuca, supra, the 
objective evidence of record does not show that palmar 
flexion is limited in line with forearm or that dorsiflexion 
is less than 15 degrees, a compensable rating is not 
warranted for the right wrist under 38 C.F.R. § 4.71a, 5215.  
This is true from February 22, 2006, to September 17, 2008, 
and therefore consideration of staged ratings is not 
required.  Hart, supra.

The Hands & Fingers

As to the hands and fingers, treatment records note the 
Veteran's periodic complaints of hand and finger pain, 
tenderness, and/or swelling.  See VA treatment records dated 
in February 2006, July 2006, and February 2007.  However, the 
record for this time period did not include any range of 
motion studies.  Moreover, the record for this time period 
does not document ankylosis in any finger or lost thumb 
motion.

Accordingly, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra, the objective evidence of record does not show 
ankylosis if any finger or that either thumb had at least a 
one inch gap between the thumb pad and the fingers, a 
compensable rating is not warranted for either the right or 
left hand and fingers under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216 to 5227, 5228.  This is true from February 22, 
2006, to September 17, 2008, and therefore consideration of 
staged ratings is not required.  Hart, supra.

The Hips

As noted above, the right hip has a separate 30 percent 
rating for a total hip replacement under 38 C.F.R. § 4.71a, 
Diagnostic Code 5054, effective from February 24, 2003.  
Therefore, it would violate the rule against pyramiding to 
consider a separate rating for the right hip when deciding if 
the Veteran meets the criteria for an increased rating under 
Diagnostic Code 5002.  38 C.F.R. § 4.14.

As to the left hip, a February 2006 VA treatment record noted 
that the hips had no significant tenderness.  Moreover, the 
record is negative for any evidence of limitation of motion 
of the left hip.  

Accordingly, because the record does not include any 
objective evidence that extension of the thigh is limited to 
5 degrees; flexion of the thigh is limited to 45 degrees; 
limitation of rotation - cannot toe-out more than 15 degrees; 
limitation of adduction - cannot cross legs; or limitation of 
abduction- motion lost beyond 10 degrees even taking into 
account his complaints of pain as per the Court's holding in 
DeLuca, supra, a compensable rating is not warranted for the 
left hip under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, or 5253.  This is true from February 22, 2006, to 
September 17, 2008, and therefore consideration of staged 
ratings is not required.  Hart, supra.





The Knees

As to the knees, while a February 2006 VA treatment record 
noted that the knees had no significant tenderness, a 
subsequent February 2007 treatment record noted complaints of 
knee pain with objective evidence of tenderness and/or 
swelling.  

However, the record for this time period does not include 
range of motion studies for the Veteran's right or left knee.  
Accordingly, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra, the objective evidence of record did not show that 
flexion of either knee was limited to 45 degrees or extension 
of either knee was limited to 10 degrees, compensable ratings 
for lost flexion or extension or separate ratings for both 
lost flexion and extension is not warranted under Diagnostic 
Codes 5260 and 5261.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004.  
This is true from February 22, 2006, to September 17, 2008, 
and therefore consideration of staged ratings is not 
required.  Hart, supra. 

The Ankles

As to the ankles, while a February 2006 VA treatment record 
noted that the ankles had no significant tenderness, a 
subsequent February 2007 treatment record noted problems with 
right ankle tenderness and/or swelling.  However, the record 
for this time period is negative for range of motion studies.

Accordingly, as to the right and left ankles, because the 
record does not include objective evidence of at least 
moderate limitation of motion of either ankle even taking 
into account his complaints of pain as per the Court's 
holding in DeLuca, supra, a compensable rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
This is true from February 22, 2006, to September 17, 2008, 
and therefore consideration of staged ratings is not 
required.  Hart, supra. 




The Feet

As to the feet, the Board notes that the record during this 
time period are negative complaints, diagnoses, or treatment 
regarding the Veteran's feet.

Accordingly, because the record does not include any 
objective evidence of at least a moderate foot injury, a 
compensable rating is not warranted for either the right or 
left foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284 even 
taking into account his complaints of pain as per the Court's 
holding in DeLuca, supra.  This is true from February 22, 
2006, to September 17, 2008, and therefore consideration of 
staged ratings is not required.  Hart, supra. 

The Lumbar & Cervical Spines

As to the lumbar spine under old Diagnostic Code 5292 and 
under the General Rating Formula for Diseases and Injuries of 
the Spine, the Board notes that a February 2006 VA treatment 
record noted problems with tenderness.  However, the record 
for this time period is negative for range of motion studies.

Accordingly, because the record does not include objective 
evidence of at least "slight" limitation of motion of the 
lumbar spine even taking into account his complaints of pain 
as per the Court's holding in DeLuca, supra, a compensable 
rating is not warranted under old Diagnostic Code 5292.  
38 C.F.R. § 4.71a (2002).  This is true from February 22, 
2006, to September 17, 2008, and therefore consideration of 
staged ratings is not required.  Hart, supra. 

Likewise, an increased rating is not warranted under the 
General Rating Formula for Diseases and Injuries of the Spine 
because, even taking into account the Veteran's complaints of 
pain, the record is negative for forward flexion being 
limited to less than 60 degrees, the combined range of motion 
of the thoracolumbar spine being not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  This is 
true from February 22, 2006, to September 17, 2008, and 
therefore consideration of staged ratings is not required.  
Hart, supra.

As to the cervical spine under old Diagnostic Code 5290 and 
under the General Rating Formula for Diseases and Injuries of 
the Spine, a February 2006 VA treatment record reported the 
Veteran had approximately a 50 percent limitation of rotation 
of the cervical spine and a July 2006 VA treatment record 
noted that he had a 35 percent limitation of rotation of the 
cervical spine.  However, subsequent October 2006 and January 
2008 VA treatment records reported that the range of motion 
of the neck was normal.  

Accordingly, taking into account the Veteran's complaints of 
pain as per the Court's holding in DeLuca, supra, the Board 
finds that the loss of motion seen in the record along with 
the tenderness equates to "slight" limitation of motion.  
Therefore, a compensable rating for limitation of motion is 
warranted under old Diagnostic Code 5290.  38 C.F.R. § 4.71a 
(2002).  This is true from February 22, 2006, to 
September 17, 2008, and therefore consideration of staged 
ratings is not required.  Hart, supra.  

However, a rating in excess of 10 percent is not warranted 
under old Diagnostic Code 5290 because, even taking into 
account the Veteran's complaints of pain, the Board does not 
find that his lost motion equates to "moderate" limitation 
of motion of the cervical spine because he continues to have 
significant motion in the neck.  38 C.F.R. § 4.71a (2002).  

Likewise, an increased rating is not warranted under the 
General Rating Formula for Diseases and Injuries of the Spine 
because, even taking into account the Veteran's complaints of 
pain, the record is negative for evidence of forward flexion 
limited to less than 30 degrees, the combined range of motion 
of the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  This is true from 
February 22, 2006, to September 17, 2008, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.

Lastly, the Board finds that neither the Veteran's adverse 
lumbar or cervical spine symptomatology is ratable as 
intervertebral disc syndrome under the General Rating Formula 
for Diseases and Injuries of the Spine because the records 
for this time period are negative for adverse neurological 
symptomatology attributable to his service connected 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
or 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  This is 
true from February 22, 2006, to September 17, 2008, and 
therefore consideration of staged ratings is not required.  
Hart, supra.

38 C.F.R. § 4.71a, Diagnostic Code 5003

Lastly, the Board notes that the record on appeal shows that 
the Veteran does not have sufficient limitation of motion of 
the left shoulder, left and right wrist, right and left hand 
and fingers, left hip, right and left knee, right and left 
ankle, right and left foot, and lumbar spine to qualify for 
compensable ratings under the appropriate Diagnostic Codes 
related to rating these joints.  

Nonetheless, when considering the non compensable levels of 
limitation of motion as well as taking into account his 
complaints of pain as per the Court's holding in DeLuca, 
supra, along with the objective evidence of that pain as 
outlined above (see 38 C.F.R. §§ 4.40, 4.45), the Board finds 
that each of the following major joints and/or group of minor 
joints warrants separate 10 percent ratings under Diagnostic 
Code 5003-left shoulder; left wrist; right and left knee; 
right ankle; and lumbar spine.  This is true from 
February 22, 2006, to September 17, 2008, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.  

The Board also finds that given the objective complaints of 
pain without subjective manifestations outlined above (see 
38 C.F.R. §§ 4.40, 4.45) that the right wrist, right and left 
hand and fingers, left hip, left ankle, and right and left 
foot warrant a single 20 percent rating under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a.  This is true from 
February 22, 2006, to September 17, 2008, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.  


The Combined Rating Under 38 C.F.R. § 4.25

In summary, the Board finds that when rated separately, the 
Veteran is entitled to:
*	a 20 percent rating for his right shoulder under 
Diagnostic Code 5201 for limitation of motion and pain;
*	a 10 percent rating for the cervical spine under old 
Diagnostic Code 5290 for limitation of motion and pain;
*	a 10 percent rating for his left shoulder under 
Diagnostic Code 5003 due to limitation of motion and 
pain;
*	a 10 percent rating for his left wrist under Diagnostic 
Code 5003 due to limitation of motion and pain;
*	a 10 percent rating for his right knee under Diagnostic 
Code 5003 due to limitation of motion and pain;
*	a 10 percent rating for his left knee under Diagnostic 
Code 5003 due to limitation of motion and pain;
*	a 10 percent rating for his right ankle under Diagnostic 
Code 5003 due to limitation of motion and pain;
*	a 10 percent rating for his lumbar spine under 
Diagnostic Code 5003 due to limitation of motion and 
pain; and 
*	a collective 20 percent rating under Diagnostic 
Code 5003 for the right wrist, right and left hand and 
fingers, left hip, left ankle, and right and left foot 
disabilities for limitation of motion and/or pain.  

With application of 38 C.F.R. § 4.25 to the above ratings for 
the shoulders, wrists, hands, fingers, hips, knees, ankles, 
feet, lumbar spine, and cervical spine, the Veteran's 
combined disability rating is 69 percent.  Applying the 
38 C.F.R. § 4.26 bilateral factor, 6.9 percent is added to 
this value, resulting in a combined rating of 75.9 percent, 
which is rounded up to 80 percent.  

Therefore, the Board will assign the Veteran separate ratings 
for the chronic residuals of his Reiter's Syndrome based on 
each affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  This is true from February 22, 2006, to 
September 17, 2008, and therefore consideration of staged 
ratings is not required.  Hart, supra.  

From September 18, 2008

Diagnostic Code 5002

As to whether the Veteran is entitled to a rating in excess 
of 80 percent for Reiter's Syndrome from February 22, 2006, 
to September 17, 2008, the Board notes that the record, 
including the September 18, 2008, VA examination, is negative 
for evidence of constitutional manifestations associated with 
active joint involvement which are totally incapacitating.  
In fact, at the September 2008 VA examination, it was opined 
that the Veteran's weight loss was not caused by Reiter's 
Syndrome, there was no evidence of anemia, and there was no 
evidence of severe impairment to health.  Moreover, in the 
October 2008 addendum, it was opined that his adverse 
symptomatology was not totally incapacitating.  These 
opinions are not contradicted by any other medical opinion of 
record.  See Colvin, supra.  Therefore, an increased rating 
is not warranted under Diagnostic Code 5002.  This is true 
from September 18, 2008, and therefore consideration of 
staged ratings is not required.  Hart, supra.

Given the fact that the Veteran is not entitled to a rating 
in excess of 80 percent for Reiter's Syndrome under 
Diagnostic Code 5002 for the period from September 18, 2008, 
the Board will next consider whether he is entitled to such 
an increase when it rates each of his affected joints 
separately.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The Shoulders

As to the shoulders, the September 2008 VA examiner opined 
that the left shoulder had swelling and heat and, taking into 
account the Veteran's complaints of pain, it had 80 degrees 
of flexion, 80 degrees of abduction, 45 degrees of external 
rotation, and 90 degrees of internal rotation.  Left shoulder 
strength was reduced at 4 out of 5.  The Veteran could not 
perform meaningful repetitive motion exercises due to pain 
and the examiner opined that he could not give the shoulder's 
range of motion after use without resort to speculation.  
These opinions are not contradicted by any other medical 
opinion of record.  See Colvin, supra.  

Because the September 2008 VA examiner also opined that the 
Veteran is right handed and because the left shoulder (minor) 
motion is limited to at least shoulder level (i.e., 80 
degrees of abduction) when taking into account his complaints 
of pain as per the Court's holding in DeLuca, supra, the 
Board finds that he meets the criteria for a 20 percent 
rating for his disability, but no higher, because the record 
is negative for evidence that motion of the arm is limited to 
midway between side and shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  This is true from September 18, 2008, 
and therefore consideration of staged ratings is not 
required.  Hart, supra.

As to the right shoulder, the September 2008 VA examiner 
opined that the right shoulder had swelling and heat and, 
taking into account the Veteran's complaints of pain, it had 
45 degrees of flexion, 45 degrees of abduction, 10 degrees of 
external rotation, and 10 degrees of internal rotation.  
Right shoulder strength was reduced at 3 out of 5.  The 
Veteran could not perform meaningful repetitive motion 
exercises due to pain and the examiner opined that he could 
not give the shoulder's range of motion after use without 
resort to speculation.  These opinions are not contradicted 
by any other medical opinion of record.  See Colvin, supra.

Accordingly, since the Veteran is right handed and range of 
motion studies show that taking into account his complaints 
of pain his major extremity's motion is limited to only 
midway between side and shoulder level (i.e., 45 degrees of 
abduction), the Board finds that he meets the criteria for a 
30 percent rating for his right shoulder disability, but no 
higher, because the record is negative of evidence of motion 
of the arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  This is true from 
September 18, 2008, and therefore consideration of staged 
ratings is not required.  Hart, supra.

The Wrists

As to the left wrist, the September 2008 VA examiner opined 
that the left wrist was tender and, taking into account the 
Veteran's complaints of pain, it had 60 degrees of forearm 
supination, 80 degrees of forearm pronation, 40 degrees of 
dorsiflexion, 30 degrees of palmer flexion, 20 degrees of 
radial deviation, and 20 degrees of ulnar deviation.  At 
another place in the September 2008 VA examination (i.e., 
when discussing the range of motion of the fingers), it was 
also opined that the wrist had only 30 degrees of 
dorsiflexion.  These opinions are not contradicted by any 
other medical opinion of record.  See Colvin, supra.  

Accordingly, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra, the objective evidence of record does not show that 
palmar flexion is limited in line with forearm or that 
dorsiflexion is less than 15 degrees, a compensable rating is 
not warranted for the left wrist under 38 C.F.R. § 4.71a, 
5215.  This is true from September 18, 2008, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.

As to the right wrist, the September 2008 VA examiner opined 
that it was tender and warm and that with taking into account 
the Veteran's complaints of pain, it had 45 degrees of 
forearm supination, 60 degrees of forearm pronation, 60 
degrees of dorsiflexion, 40 degrees of palmer flexion, 20 
degrees of radial deviation, and 30 degrees of ulnar 
deviation.  At another place in the September 2008 VA 
examination (i.e., when discussing the range of motion of the 
fingers), it was also opined that the wrist had only 30 
degrees of dorsiflexion.  These opinions are not contradicted 
by any other medical opinion of record.  See Colvin, supra.  

Accordingly, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra, the objective evidence of record does not show that 
palmar flexion is limited in line with forearm or that 
dorsiflexion is less than 15 degrees, a compensable rating is 
not warranted for the right wrist under 38 C.F.R. § 4.71a, 
5215.  This is true from September 18, 2008, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.

The Hands & Fingers

As to the hands and fingers, the September 2008 examiner 
opined that the right thumb had bony hypertrophy and 
tenderness of the carpometacarpal metacarpophalangeal and 
interphalangeal joints; the second through fifth fingers in 
the right and left hand had swelling with bony hypertrophy as 
well as tenderness of the first carpometacarpal and 
metacarpophalangeal; and the second through fifth fingers in 
the right and left hand had tenderness and thickening of the 
distal interphalangeal joints "with hypertrophy and 
ankylosis at approximately 20 degrees."  

Thereafter, it was opined that the "[p]osition of function 
of the . . . second through fifth metacarpophalangeal joints 
[, bilaterally,] is 0 decrees, compared to the usual 30 
degrees of flexion" and the "[p]osition of function of the 
. . . proximal interphalangeal joints of the second through 
fifth fingers[,] bilaterally[,] is 30 degrees."

The range of motion of the right thumb, in the 
metacarpophalangeal and interphalangeal joints, was 
approximately half that of the relatively unaffected left 
thumb.  The examiner also opined that the left thumb was 
relatively unaffected by Reiter's Syndrome.  

The range of motion in the second through fifth fingers, 
bilaterally, when taking into account his complaints of pain, 
was also reported as follows: 0 to 40 degrees out of a 
possible 90 degrees in the metacarpophalangeal joints; 0 to 
80 degrees out of a possible 110 degrees in the proximal 
interphalangeal joints; and 0 to 35 degrees out of a possible 
70 to 90 degrees in the interphalangeal joints "except at 
the right second finger distal interphalangeal joint, which 
is ankylosed."  

It was thereafter opined that the Veteran could touch the 
tips of the second through fifth fingers, bilaterally.  
Moreover, when making a fist, there was approximately a one-
half-inch distance between the tips of the second through 
fifth fingers and the proximal crease.  The Veteran also had 
reduced grip strength and dexterity.

As to ankylosis under Diagnostic Codes 5216 to 5227, the 
Board notes that the September 2008 VA examiner opined that 
the second through fifth fingers in the right and left hand 
had ankylosis at approximately 20 degrees at the distal 
interphalangeal joints, "[p]osition of function of the . . . 
second through fifth metacarpophalangeal joints [, 
bilaterally,] is 0 decrees," and the right second finger had 
ankylosis at the distal interphalangeal joints.  Moreover, 
the September 2008 VA examiner opined that there was 
approximately one-half-inch distance between the tips of the 
second through fifth fingers and the proximal crease.  
Accordingly, the Veteran meets the criteria for favorable 
ankylosis of the second through fifth fingers in the right 
and left hand.  38 C.F.R. § 4.71a, Note 3(iv).

Therefore, because the Veteran is right handed, he is 
entitled to a 40 percent rating for the right hand and 30 
percent rating for the left hand under Diagnostic Code 5221 
but no more because the record is negative for ankylosis of 
either thumb or unfavorable ankylosis of any finger.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5227.  This is 
true from September 18, 2008, and therefore consideration of 
staged ratings is not required.  Hart, supra.

As to a separate compensable rating for either thumb under 
Diagnostic Code 5228, the Board notes that the left thumb was 
relatively unaffected by Reiter's Syndrome and the range of 
motion of the right thumb, in the metacarpophalangeal and 
interphalangeal joints, was still approximately half that of 
the relatively unaffected left thumb.  Moreover, the evidence 
of record is negative for any evidence that either thumb had 
at least a one inch gap between the thumb pad and the 
fingers.  Accordingly, even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra, a compensable rating is not warranted for either thumb 
under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  This is true 
from September 18, 2008, and therefore consideration of 
staged ratings is not required.  Hart, supra.

The Hips

As noted above, the right hip has a separate 30 percent 
rating for a total hip replacement under 38 C.F.R. § 4.71a, 
Diagnostic Code 5054, effective from February 24, 2003.  
Therefore, it would violate the rule against pyramiding to 
consider a separate rating for the right hip when deciding if 
the Veteran meets the criteria for an increased rating under 
Diagnostic Code 5002.  38 C.F.R. § 4.14.

As to the left hip, the record is negative for any evidence 
of limitation of motion of the left hip.  (Parenthetically, 
the Board notes that while treatment records and the 
September 2008 VA examiner noted the Veteran's complaints, 
diagnoses, or treatment for right hip pain, these same 
records were negative for any complaints regarding the left 
hip.)

Accordingly, because the record does not include any 
objective evidence that extension of the thigh is limited to 
5 degrees; flexion of the thigh is limited to 45 degrees; 
limitation of rotation - cannot toe-out more than 15 degrees; 
limitation of adduction - cannot cross legs; or limitation of 
abduction- motion lost beyond 10 degrees even taking into 
account his complaints of pain as per the Court's holding in 
DeLuca, supra, a compensable rating is not warranted for the 
left hip under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, or 5253.  This is true from September 18, 2008, and 
therefore consideration of staged ratings is not required.  
Hart, supra.

The Knees

As to the knees, the September 2008 VA examination, after 
noting problems with knee weakness, swelling, heat, 
tenderness, and fatigability, opined that the range of motion 
of the right knee, taking into account his complaints of 
pain, was 10 to 120 degrees and the range of motion of the 
left knee, taking into account his complaints of pain, was 5 
to 130 degrees.  It was also opined that strength in the 
knees was 4 out of 5, the Veteran could not perform 
meaningful repetitive motion exercises, and it would be 
speculative to state what his range of motion would be after 
repetitive motion exercises.  These opinions are not 
contradicted by any other medical opinion of record.  See 
Colvin, supra.  

As to the right knee, taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra, the Board finds that the objective evidence of record 
shows extension of the knee is limited to 10 degrees and 
therefore a compensable rating for lost extension is 
warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  
This is true from September 18, 2008, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.  

However, a rating in excess of 10 percent is not warranted 
under Diagnostic Code 5261 because even taking into account 
the Veteran's complaints of pain extension is not limited to 
15 degrees.  38 C.F.R. § 4.71a.  Moreover, a separate rating 
is not warranted under Diagnostic Code 5260 because even 
taking into account the Veteran's complaints of pain flexion 
is not limited to 45 degrees.  38 C.F.R. § 4.71a; VAOPGCPREC 
9-2004.  This is true from September 18, 2008, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.

As to the left knee, because even taking into account the 
Veteran's complaints of pain as per the Court's holding in 
DeLuca, supra, the objective evidence of record does not show 
that flexion is limited to 45 degrees or extension of is 
limited to 10 degrees, a compensable rating for lost flexion 
or extension or separate ratings for both lost flexion and 
extension is not warranted under Diagnostic Codes 5260 and 
5261.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004.  This is true 
from September 18, 2008, and therefore consideration of 
staged ratings is not required.  Hart, supra.

The Ankles

As to the ankles, at the September 2008 VA examination, after 
noting problems with ankle swelling and heat, it was opined 
that the range of motion of the right and left ankles, taking 
into account his complaints of pain, was 10 degrees of 
flexion out of a possible 20 degrees and 20 degrees of 
plantar flexion out of a possible 45 degrees.  It was also 
opined that the Veteran could not perform meaningful 
repetitive motion exercises and it would be speculative to 
state what his range of motion would be after repetitive 
motion exercises.  These opinions are not contradicted by any 
other medical opinion of record.  See Colvin, supra.  

Accordingly, taking into account the Veteran's complaints of 
pain as per the Court's holding in DeLuca, supra, the Board 
finds that the loss of approximately 50 percent in the range 
of motion of the ankles equates to "moderate" limitation of 
motion.  Therefore, separate compensable ratings for 
limitation of motion are warranted for the ankles under 
Diagnostic Code 5271.  38 C.F.R. § 4.71a.  This is true from 
September 18, 2008, and therefore consideration of staged 
ratings is not required.  Hart, supra.  

However, a rating in excess of 10 percent is not warranted 
under Diagnostic Code 5271 because, even taking into account 
the Veteran's complaints of pain, the Board does not finds 
that his lost motion in either ankle equates to "marked" 
limitation of motion of the ankles because he continues to 
have significant motion in the ankles.  38 C.F.R. § 4.71a.  
This is true from September 18, 2008, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.

The Feet

As to the feet, the Board notes that the only complaints, 
diagnoses, or treatment regarding the Veteran's feet found in 
the record for this time period are those made at the 
September 2008 VA examination.  Specifically, at that time, 
it was reported that there was dystrophy and hypertrophy of 
all toenails of the right foot and the left great toe.  The 
right foot had tenderness to palpation of the second and 
fifth toes.  The left foot had tenderness to palpation of the 
great toe.  The range of motion of the left first 
metacarpophalangeal joint was approximately one half of 
normal on dorsiflexion and plantar flexion.  The range of 
motion of the right first metacarpophalangeal joint was 
approximately seventy five percent of normal on dorsiflexion 
and plantar flexion. There was pain with motion of the right 
second and fifth toes and left great toe.  The Achilles 
tendons were tender but well aligned.  The Veteran was 
negative for flat feet or hallux valgus. 

Given the objective evidence of lost motion and tenderness as 
well as considering the claim in light of the Court's holding 
in DeLuca, supra, the Board finds that the Veteran meets the 
criteria for separate compensable ratings for "moderate" 
foot injuries under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
This is true from September 18, 2008, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.

However, ratings in excess of 10 percent are not warranted 
under Diagnostic Code 5284 because, even taking into account 
the Veteran's complaints of pain, the Board does not finds 
that his adverse symptomatology equates to "moderately 
severe" foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

In this regard, the term "moderately severe" as used in 
Diagnostic Code 5284 is not defined by regulation.  However, 
the overall regulatory scheme relating to the feet and toes 
contemplates 20 percent ratings in cases where problems 
include such difficulties as dorsiflexion of all toes 
unilaterally and marked tenderness under the metatarsal 
heads.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5278 (no 
more than 10 percent is warranted even if the great toe is 
dorsiflexed) (2009).  A 20 percent rating may also be 
assigned when there is moderately severe malunion or nonunion 
of the tarsal or metatarsal bones.  See e.g., 38 C.F.R. § 
4.71a, Diagnostic Code 5283 (2009).  However, the record is 
against finding that the Veteran's foot disorders approximate 
such a degree of severity.

Given the above, the Board finds that, while the term 
"moderately severe" is not defined by regulation, when 
compared with other comparable ratings for the feet, this 
term must be understood to require greater difficulties than 
those objectively demonstrated by the Veteran (i.e., 
dystrophy and hypertrophy of all toenails of the right foot 
and the left great toe; tenderness to palpation of the second 
and fifth toes of the right foot and of the great toe of the 
left foot; limitation of motion of the left first 
metacarpophalangeal joint and the right first 
metacarpophalangeal joint; and pain with motion of the right 
second and fifth toes and the left great toe).  As suggested 
by the reference to other Diagnostic Codes, the Veteran's 
difficulties are not tantamount to more than moderate 
impairment, even when pain and swelling are considered.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  This is true from 
September 18, 2008, and therefore consideration of staged 
ratings is not required.  Hart, supra.

The Lumbar & Cervical Spines

As to the lumbar spine under old Diagnostic Code 5292 and 
under the General Rating Formula for Diseases and Injuries of 
the Spine, the Board notes that at the September 2008 VA 
examination the lumbar spine was tender to palpation and the 
range of motion of the thoracolumbar spine, taking into 
account his complaints of pain, was as follows: forward 
flexion to 60 degrees; backward extension to 20 degrees; left 
lateral flexion to 30 degrees; right lateral flexion to 20 
degrees; and left and right rotation to 30 degrees.  It was 
also opined that the Veteran could not perform meaningful 
repetitive motion exercises and it would be speculative to 
state what his range of motion would be after repetitive 
motion exercises but that he would probably have increased 
pain.  These opinions are not contradicted by any other 
medical opinion of record.  See Colvin, supra.  

Accordingly, taking into account the Veteran's complaints of 
pain as per the Court's holding in DeLuca, supra, the Board 
finds that the loss of approximately 30 percent in the range 
of motion of the thoracolumbar spine with tenderness equates 
to "slight" limitation of motion.  Therefore, a compensable 
rating for limitation of motion is warranted under old 
Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  This is 
true from September 18, 2008, and therefore consideration of 
staged ratings is not required.  Hart, supra.  

However, a rating in excess of 10 percent is not warranted 
under old Diagnostic Code 5292 because, even taking into 
account the Veteran's complaints of pain, the Board does not 
find that his lost motion equates to "moderate" limitation 
of motion of the lumbar spine because he continues to have 
significant motion in the low back.  38 C.F.R. § 4.71a 
(2002).  

Likewise, an increased rating is not warranted under the 
General Rating Formula for Diseases and Injuries of the Spine 
because, even taking into account the Veteran's complaints of 
pain, the record is negative for forward flexion being 
limited to less than 60 degrees (it was 60 degrees at the 
September 2008 VA examination), the combined range of motion 
of the thoracolumbar spine being not greater than 120 degrees 
(it was 190 degrees at the September 2008 VA examination), or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  This is true from 
September 18, 2008, and therefore consideration of staged 
ratings is not required.  Hart, supra.

As to the cervical spine under old Diagnostic Code 5290 and 
under the General Rating Formula for Diseases and Injuries of 
the Spine, at the September 2008 VA examination, the cervical 
spine was tender to palpation and its range of motion, taking 
into account his complaints of pain, was as follows: forward 
flexion to 30 degrees; backward extension to 30 degrees; 
right and left lateral flexion to 30 degrees; left rotation 
to 40 degrees; and right rotation to 60 degrees.  Following 
repetitive use, while pain increased the range of motion did 
not decrease.  This opinion is not contradicted by any other 
medical opinion of record.  See Colvin, supra.  

Accordingly, taking into account the Veteran's complaints of 
pain as per the Court's holding in DeLuca, supra, the Board 
finds that the loss of motion seen in the record along with 
the tenderness equates to "slight" limitation of motion.  
Therefore, a compensable rating for limitation of motion is 
warranted under old Diagnostic Code 5290.  38 C.F.R. § 4.71a 
(2002).  This is true from September 18, 2008, and therefore 
consideration of staged ratings is not required.  Hart, 
supra.  

However, a rating in excess of 10 percent is not warranted 
under old Diagnostic Code 5290 because, even taking into 
account the Veteran's complaints of pain, the Board does not 
find that his lost motion equates to "moderate" limitation 
of motion of the cervical spine because he continues to have 
significant motion in the neck.  38 C.F.R. § 4.71a (2002).  

Likewise, an increased rating is not warranted under the 
General Rating Formula for Diseases and Injuries of the Spine 
because, even taking into account the Veteran's complaints of 
pain, the record is negative for evidence of forward flexion 
limited to less than 30 degrees (it was 30 degrees at the 
September 2008 VA examination), the combined range of motion 
of the cervical spine not greater than 170 degrees (it was 
220 degrees at the September 2008 VA examination), or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  This is true from 
September 18, 2008, and therefore consideration of staged 
ratings is not required.  Hart, supra.

Lastly, the Board finds that neither the Veteran's adverse 
lumbar or cervical spine symptomatology is ratable as 
intervertebral disc syndrome under the General Rating Formula 
for Diseases and Injuries of the Spine because the September 
2008 VA examiner opined that he does not have intervertebral 
disc syndrome and opined that the cause of his adverse 
neurological symptomatology (i.e., mild peripheral 
neuropathy) was undetermined.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) or 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  These opinions are not contradicted by any other 
medical opinion of record.  See Colvin, supra.  This is true 
from September 18, 2008, and therefore consideration of 
staged ratings is not required.  Hart, supra.

38 C.F.R. § 4.71a, Diagnostic Code 5003

Lastly, the Board notes that the record on appeal shows that 
the Veteran does not have sufficient limitation of motion of 
the right and left wrist, left knee, left hip and the right 
and left thumb to qualify for compensable ratings under the 
appropriate Diagnostic Codes related to rating these joints.  

Nonetheless, when considering the non compensable levels of 
limitation of motion as well as taking into account his 
complaints of pain as per the Court's holding in DeLuca, 
supra, along with the objective evidence of that pain as 
outlined above (see 38 C.F.R. §§ 4.40, 4.45), the Board finds 
that each of the following major joints and/or group of minor 
joints warrants separate 10 percent ratings under Diagnostic 
Code 5003-left and right wrist and left knee.  This is true 
from September 18, 2008, and therefore consideration of 
staged ratings is not required.  Hart, supra.  

The Board also finds that given the objective complaints of 
pain without subjective manifestations outlined above (see 
38 C.F.R. §§ 4.40, 4.45), that the left hip and the right and 
left thumb warrant a single 20 percent rating under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  This is true from 
September 18, 2008, and therefore consideration of staged 
ratings is not required.  Hart, supra.  

The Combined Rating Under 38 C.F.R. § 4.25

In summary, the Board finds that when rated separately, the 
Veteran is entitled to:
*	a 30 percent rating for his right shoulder under 
Diagnostic Code 5201 for limitation of motion and pain;
*	a 20 percent rating for his left shoulder under 
Diagnostic Code 5201 for limitation of motion and pain; 
*	a 40 percent rating for favorable ankylosis of the 
second through fifth fingers of the right hand under 
Diagnostic Code 5221; 
*	a 30 percent for favorable ankylosis of the second 
through fifth fingers of the left hand under Diagnostic 
Code 5221;
*	a 10 percent rating for the right knee under Diagnostic 
Code 5261 for limitation of extension and pain; 
*	a 10 percent rating for the right ankle under Diagnostic 
Code 5271 for limitation of motion and pain;
*	a 10 percent rating for the left ankle under Diagnostic 
Code 5271 for limitation of motion and pain; 
*	a 10 percent rating for the right foot under Diagnostic 
Code 5284 for a moderate foot injury;
*	a 10 percent rating for the left foot under Diagnostic 
Code 5284 for a moderate foot injury; 
*	a 10 percent rating for the lumbar spine under old 
Diagnostic Code 5292 for limitation of motion and pain;
*	a 10 percent rating for the cervical spine under old 
Diagnostic Code 5290 for limitation of motion and pain; 
*	a 10 percent rating for his left wrist under Diagnostic 
Code 5003 due to limitation of motion and pain;
*	a 10 percent rating for his right wrist under Diagnostic 
Code 5003 due to limitation of motion and pain;
*	a 10 percent rating for his left knee under Diagnostic 
Code 5003 due to limitation of motion and pain; and 
*	a collective 20 percent rating under Diagnostic 
Code 5003 for the left hip and right and left thumb 
disabilities due to limitation of motion and/or pain.  

With application of 38 C.F.R. § 4.25 to the above ratings for 
the shoulders, wrists, hands, fingers, hips, knees, ankles, 
feet, lumbar spine, and cervical spine, the Veteran's 
combined disability rating is 93 percent.  Applying the 
38 C.F.R. § 4.26 bilateral factor, 9.3 percent is added to 
this value, resulting in a combined rating of 102.3 percent, 
which is rounded down to 100 percent.  

Therefore, the Board will assign the Veteran separate ratings 
for the chronic residuals of his Reiter's Syndrome based on 
each affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  This is true from February 22, 2006, to 
September 17, 2008, and therefore consideration of staged 
ratings is not required.  Hart, supra.  

Conclusion

Based on the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  Although the Veteran reported that his 
disability is so severely disabling it causes him to be 
unable to obtain and/or maintain employment, the evidence 
does not reflect that his Reiter's Syndrome, acting alone, 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation) or requires 
frequent periods of hospitalization such that the application 
of the regular schedular standards is rendered impracticable.  
Hence, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2009); Bagwell v. Brown, 9 Vet. App. 337 (1996).  This 
is true throughout the period of time during which his claim 
has been pending.  Hart, supra.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the personal hearing testimony, and the 
claimant's statements to his VA examiners.  In this regard, 
while the Veteran is credible to report on what he sees and 
feels and others are credible to report on what they can see, 
neither is competent to report that a service connected 
disability meets the criteria for an increased rating because 
such an opinion requires medical expertise which they have 
not been shown to have because the required adverse 
symptomatology in this case is not readily observable by a 
lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

From February 24, 2003, to February 21, 2006, a 30 percent 
rating for a right shoulder disability due to Reiter's 
Syndrome is granted, subject to the laws and regulations 
governing the award of monetary benefits.

From February 24, 2003, to February 21, 2006, separate 10 
percent ratings for right and left wrist disabilities, right 
and left hand and finger disabilities, left hip disability, 
right and left knee disabilities, and a cervical spine 
disability due to Reiter's Syndrome are granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

From February 24, 2003, to February 21, 2006, a collective 20 
percent rating for the left shoulder, right and left ankle, 
right and left foot, and lumbar spine disabilities due to 
Reiter's Syndrome is granted, subject to the laws and 
regulations governing the award of monetary benefits.

From February 22, 2006, to September 17, 2008, a 20 percent 
rating for a right shoulder disability due to Reiter's 
Syndrome is granted, subject to the laws and regulations 
governing the award of monetary benefits.

From February 22, 2006, to September 17, 2008, a 10 percent 
rating for a cervical spine disability due to Reiter's 
Syndrome is granted, subject to the laws and regulations 
governing the award of monetary benefits.

From February 22, 2006, to September 17, 2008, separate 10 
percent ratings for a left shoulder disability, a left wrist 
disability, right and left knee disabilities, a right ankle 
disability, and a lumbar spine disability due to Reiter's 
Syndrome are granted, subject to the laws and regulations 
governing the award of monetary benefits.

From February 22, 2006, to September 17, 2008, a collective 
20 percent rating for the right wrist, right and left hand 
and fingers, left hip, left ankle, and right and left feet 
disabilities due to Reiter's Syndrome is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

From September 18, 2008, a 30 percent rating for a right 
shoulder disability and a 20 percent rating for a left 
shoulder disability due to Reiter's Syndrome is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

From September 18, 2008, a 40 percent rating for favorable 
ankylosis of four digits of the right hand and a 30 percent 
rating for favorable ankylosis of four digits of the left due 
to Reiter's Syndrome is granted, subject to the laws and 
regulations governing the award of monetary benefits.

From September 18, 2008, a 10 percent rating for limitation 
of extension of the right knee due to Reiter's Syndrome is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

From September 18, 2008, a 10 percent rating for limitation 
of motion of the right ankle and a 10 percent rating for 
limitation of motion of the left ankle due to Reiter's 
Syndrome is granted, subject to the laws and regulations 
governing the award of monetary benefits.

From September 18, 2008, a 10 percent rating for a right foot 
injury and a 10 percent rating for a left foot injury due to 
Reiter's Syndrome is granted, subject to the laws and 
regulations governing the award of monetary benefits.

From September 18, 2008, a 10 percent rating for limitation 
of motion of the lumbar spine due to Reiter's Syndrome is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

From September 18, 2008, a 10 percent rating for limitation 
of motion of the cervical spine due to Reiter's Syndrome is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

From September 18, 2008, separate 10 percent ratings for left 
and right wrist disabilities and a left knee disability due 
to Reiter's Syndrome are granted, subject to the laws and 
regulations governing the award of monetary benefits.

From September 18, 2008, a collective 20 percent rating for 
the left hip and right and left thumb disabilities due to 
Reiter's Syndrome is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

As to the claim for an increased rating for neurodermatitis, 
the Board notes that while the Veteran was provided with a VA 
examination in January 2006, that examination took place 
without the examiner having his claims file.  Accordingly, a 
remand for a new VA examination is required.  See 38 U.S.C.A. 
§ 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment).  

The Board also finds that a remand is required because, while 
the Veteran in April 2009 provided VA with additional 
pertinent evidence related to this increased rating claim, 
the AMC did not thereafter issue a supplemental statement of 
the case (SSOC).  See 38 C.F.R. § 19.31 (2009).  

As to the claim for a TDIU, given the Veteran's claims 
regarding being unable to work due to his service connected 
disabilities, the Board finds that a remand is required for 
the RO to not only adjudicate this claim but to provide the 
claimant with appropriate notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. §§ 19.29 and 19.31 
(2009).  Also see Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Accordingly, these issues are REMANDED to the AMC/RO for the 
following actions:

1.  The RO/AMC, as to the Veteran's TDIU 
claim,  should provide him with VCAA 
notice in accordance with the Court's 
holding in Dingess, supra; 38 U.S.C.A. 
§§ 5103, 5103A; and 38 C.F.R. § 3.159.

2.  The AMC/RO should adjudicate the 
claim for a TDIU.

3.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a 
dermatological examination.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the post-2002 
and pre-October 2008 AMIE worksheet for 
rating neurodermatitis under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (dermatitis 
or eczema) (2009), the examiner is to 
thereafter provide a detailed review of 
the Veteran's history, current 
complaints, and the nature and extent of 
his neurodermatitis.  In addition to any 
other information provided pursuant to 
the AMIE worksheet, the examiner should 
provide an opinion as to the following:

Is it as likely as not that the 
disorder covers 20 to 40 percent of 
his entire body or 20 to 40 percent 
of exposed areas affected?

Is it as likely as not that the 
disorder covers more than 40 percent 
of his entire body or more than 40 
percent of exposed areas affected?

Is it as likely as not that the 
disorder required systemic therapy 
such as the use of corticosteroids 
or other immuniosuppressive drugs 
for a total duration of six weeks or 
more in any of the 12-month periods 
since November 30, 2005? 

Is it as likely as not that the 
disorder required constant or near 
constant therapy such as the use 
corticosteroids or other 
immuniosuppressive drugs in any of 
the 12-month periods since 
November 30, 2005? 

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

4.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.

5.  Thereafter, the RO/AMC should 
readjudicate the appeal.  Such 
readjudication should take into account 
whether "staged" ratings are 
appropriate for the neurodermatitis and 
whether the claimant meets the criteria 
for a TDIU.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); Rice, supra.  If 
any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the February 2009 
statement of the case including the 
evidence filed with the AMC in April 
2009, and any evidence not received, and 
all applicable laws and regulations 
considered pertinent to the appeal 
including those governing claims for a 
TDIU.  A reasonable period of time should 
be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


